significant index nos and department of the treasury internal_revenue_service washington d c jun se lp atm tax_exempt_and_government_entities_division in re company - dear this letter constitutes notice that our ruling letter dated date which granted a conditional waiver of the minimum_funding_standard for the above-named pension_plan for the plan_year ended september i and granted conditional waivers of the percent excise_taxes that would otherwise apply with respect to the plan years ended september september ei september mb and september jmmis hereby modified to replace the conditions in that letter with the new conditions stated below the contributions required to plan_year ending september sec_412 of the code without a waiver being granted for that year the minimum_funding_standard for the are to be timely made as defined in the company either pays or makes arrangements with the appropriate irs office within days of the date of the ruling letter to pay the excise_taxes applicable under sec_4971 of the internal_revenue_code associated with the funding deficiencies for the four plan years ended september a through september the company pays within days of the date of the ruling letter the excise_tax applicable under sec_4971 of the internal_revenue_code associated with the funding deficiency for the plan_year ended september you agreed to these conditions in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended september mm the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to the manager employee_plans classification in a copy of this letter is being sent to the manager empioyee plans compliance unit in a copy of this letter is being sent to the sb_se revenue_officer in actuary for the plan a copy of this letter should be furnished to the enrolled if you have any questions on this ruling letter please contact sincerely uy at donna prestia manager employee_plans actuarial group
